internal_revenue_service number release date index number ------------------------------------------ ----------------------------------- -------------------------- -------------------------------------------- legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------- id no ------------------ telephone number ---------------------- refer reply to cc fip b01 plr-101557-17 date date taxpayer ------------------------------------------------------------ ----------------------------------- charity subsidiary owner site uses state a state b date dear ------------------ ------------------------------------------------------------ -------------------------------------- ------------------------------- --------------------------------------------------------------- ------------------------ ---------------------- -------------- ---------------------- this letter is in reply to a letter dated date in which taxpayer requests certain rulings in connection with its status as a real_estate_investment_trust reit under sec_856 of the internal_revenue_code the code specifically taxpayer has asked for the following rulings plr-101557-17 the right to receive the brownfield credits defined below will be considered a receivable or other asset of taxpayer described in sec_856 and pursuant to sec_856 any gross_income of taxpayer arising from the receipt or accrual of the brownfield credits will be considered qualifying_income for purposes of sec_856 and facts taxpayer is a corporation formed under the laws of state a that will elect to be taxed as a reit under sec_856 through effective date taxpayer is the sole member of subsidiary a limited_liability_company that is a disregarded_entity for federal_income_tax purposes charity a non-profit corporation formed under the laws of state b owns a majority of the shares of taxpayer charity n is the sole member of owner a limited_liability_company that is a disregarded_entity for federal_income_tax purposes owner owns the site which is located in state a owner has leased the site to subsidiary under a long-term_lease the lease prior to and subsequent to the execution of the lease taxpayer and subsidiary have incurred significant expenditures in connection with the remediation of adverse environmental conditions at the site and with the rehabilitation and development of the site taxpayer represents that the expenditures have been for the remediation rehabilitation or development of real_property within the meaning of sec_1_856-10 as a result of remediation rehabilitation and development_expenditures of taxpayer and subsidiary taxpayer is eligible for brownfield redevelopment tax_credits the brownfield credits the amount of the brownfield credits is a percentage of the costs of site preparation certain tangible_property including buildings and structural_components placed_in_service at the site and on-site groundwater remediation taxpayer expects the brownfield credits to exceed taxpayer’s state a income_tax_liability taxpayer represents that under state a law the excess is treated as an overpayment_of_tax and that taxpayer will elect to receive a refund of the overpayment taxpayer represents that the right to receive the brownfield credits is properly treated as a receivable on taxpayer’s balance_sheet under generally_accepted_accounting_principles gaap the brownfield credits are allowable and refundable only with respect to taxpayer’s state a income_tax_liability and are not abatements or refunds of taxes on real_property under state a law taxpayer represents that taxpayer acting through subsidiary intends to sublease space at the site to third parties not related to taxpayer as described in sec_856 in order to generate income that will qualify as rents_from_real_property for purposes of sec_856 and taxpayer represents that it expects substantially_all of the income derived from the site other than income arising from the receipt or plr-101557-17 accrual of the brownfield credits to be qualifying_income for purposes of sec_856 and law and analysis asset test sec_856 provides that in order for a corporation to qualify as a reit for a taxable_year at the close of each quarter of the taxable_year at least percent of the value of the corporation’s total assets must be represented by real_estate_assets cash and cash items including receivables and government securities sec_1_856-2 of the income_tax regulations defines the term receivables for purposes of sec_856 to mean only those receivables that arise in the ordinary course of a reit’s operation excluding receivables purchased from another person sec_1_856-2 provides that in determining the investment status of a reit the term total assets means the gross assets of the reit determined in accordance with gaap taxpayer will not purchase the brownfield credits from another person the right of taxpayer to receive the brownfield credits arises from the development of real_property on land in connection with the leasing business of taxpayer and subsidiary therefore the right is a receivable that arises in the ordinary course of taxpayer’s operations within the meaning of sec_1_856-2 income tests sec_856 provides that in order for a corporation to qualify as a reit for a taxable_year at least percent of the corporation’s gross_income excluding gross_income from prohibited_transactions must be derived from certain enumerated sources which include dividends interest rents_from_real_property gain from the sale_or_other_disposition of stock securities and real_property other than property in which the corporation is a dealer abatements and refunds of taxes on real_property income and gain derived from foreclosure_property and certain commitment_fees sec_856 provides that in order for a corporation to qualify as a reit for a taxable_year at least percent of the corporation’s gross_income excluding gross_income from prohibited_transactions must be derived from certain enumerated sources which include rents_from_real_property interest on obligations secured_by real_property gain from the sale_or_other_disposition of real_property other than property in which the corporation is a dealer distributions on and gain from the sale of reit stock abatements and refunds of taxes on real_property income and gain derived from plr-101557-17 foreclosure_property certain commitment_fees and qualified_temporary_investment_income sec_856 provides that to the extent necessary to carry out the purposes of part ii of subchapter_m of the code the secretary is authorized to determine solely for purposes of such part i whether any item_of_income or gain that does not otherwise qualify under sec_856 or may be considered as not constituting gross_income for purposes of sec_856 or or ii whether any item_of_income or gain that otherwise constitutes gross_income not qualifying under sec_856 or may be considered as gross_income that qualifies under sec_856 or the legislative_history underlying the tax treatment of reits indicates that a central concern behind the gross_income restrictions is that a reit’s gross_income should largely be composed of passive_income for example h_r rep no 86th cong 2d sess pincite 1960_2_cb_819 pincite states o ne of the principal purposes of your committee in imposing restrictions on types of income of a qualifying real_estate_investment_trust is to be sure the bulk of its income is from passive_income sources and not from the active_conduct_of_a_trade_or_business income attributable to the receipt or accrual of the brownfield credits is not derived from any source listed in sec_856 or pursuant to sec_856 the secretary has the authority to determine that the income attributable to the receipt or accrual of the brownfield credits be considered as qualifying gross_income under those provisions on the basis of all of the facts and circumstances including taxpayer’s representations that it intends to sublease the site to generate rents_from_real_property and that it expects substantially_all of the income generated by the site to be qualifying_income for purposes of sec_856 and treating the income attributable to the receipt or accrual of the brownfield credits as qualifying_income does not interfere with or impede the objectives of congress in enacting sec_856 and conclusion we hereby rule as follows taxpayer’s right to receive the brownfield credits to the extent the right is an asset under gaap is a receivable for purposes of sec_856 and pursuant to sec_856 taxpayer’s income attributable to the receipt or accrual of the brownfield credits is considered qualifying_income for purposes of sec_856 and the rulings in this letter are conditioned upon the sublease of the site by taxpayer to derive income substantially_all of which is qualifying_income to taxpayer consistent with taxpayer’s represented expectation plr-101557-17 this ruling’s application is limited to the facts representations code sections and regulations cited herein except as specifically ruled upon above no opinion is expressed concerning any federal_income_tax consequences related to the facts herein under any other provisions of the code specifically we do not rule whether taxpayer qualifies as a reit under part ii of subchapter_m of chapter of the code this ruling is directed only to the taxpayer that requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the provisions of a power_of_attorney on file we are sending a copy of this letter_ruling to your authorized representatives the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party although this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely steven harrison chief branch office of associate chief_counsel financial institutions products cc
